Citation Nr: 1218012	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  11-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1941 to March 1946.  His service medals include the Purple Heart and the Bronze Star Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The appellant testified before the undersigned, via videoconference, at a hearing held in February 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2008.

2.  At the time of his death, he was service-connected for posttraumatic stress disorder (PTSD), residuals of a shrapnel wound to the left buttock, and bilateral defective hearing.  

3.  A June 2008 death certificate lists multiple organ failure due to or as a consequence of squamous cell cancer of the larynx as the immediate cause of death.  Tobacco use is noted to have contributed to death.

4.  An April 2009 amended death certificate lists bilateral defective hearing, PTSD, and shrapnel wound to the left buttock as significant conditions contributing to death.  Tobacco use is noted to have contributed to death.

5.  Competent and probative evidence shows that the Veteran's PTSD caused him to use tobacco products after service and the use of tobacco products as a result of PTSD was a substantial factor in causing cancer of the larynx that ultimately resulted in his death.


CONCLUSION OF LAW

A disability that was incurred as a result of service contributed substantially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

VA's Office of General Counsel has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to the Veteran's use of tobacco products after the Veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  See id.  The opinion further held that VA adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  See id. 

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In this case, the appellant contends that the Veteran's tobacco use, that led him to develop cancer of the larynx and ultimately caused his death, was secondary to his service-connected PTSD.  

Service treatment records show no complaints or treatment for a cancer of the larynx.  The Veteran's DD Form 214 shows that he received the Purple Heart and the Bronze Star Medal, among other service awards.  The DD Form 214 also shows that he had service in the South Pacific and was an infantry unit commander.  

The available post-service medical records are dated between 1995 and 2003 and reflect private treatment for prostate cancer and cardiovascular problems.  There are no treatment records pertinent to cancer of the larynx.

A June 2008 death certificate lists multiple organ failure due to or as a consequence of squamous cell cancer of the larynx as the immediate cause of the Veteran's death.  An April 2009 amended death certificate lists bilateral defective hearing, PTSD and shrapnel wound to the left buttock as significant conditions contributing to death.  Both the original and amended certificates indicate that tobacco use contributed to the Veteran's death and his laryngeal cancer was first diagnosed three years prior to his death (in approximately 2005).  

In January 2011, the claims file was reviewed by a VA examiner for an opinion as to whether any of the Veteran's service-connected disabilities contributed to his death.  The examiner indicated that the claims file was reviewed and opined that it was not likely that the Veteran's hearing loss, shrapnel wound to the buttock, and PTSD contributed to his death.  The rationale was that the Veteran was ill for years with laryngeal cancer and other heath conditions common to his advanced age and there was no evidence that his service-connected disabilities caused or contributed to his death.  

At a February 2012 hearing, the appellant testified that the Veteran smoked for many years after service as a means to cope with stress caused by memories and nightmares, and other symptoms related to his service-connected PTSD.  

In support of her claim, the appellant submitted an internet article that discussed the link between nicotine addiction and PTSD in the general population and among military personnel in particular.  

Based on the record, the Board finds that service connection for the cause of death is warranted.  The appellant's testimony as to the Veteran having smoked for years after service as a coping mechanism for his service-connected PTSD is considered competent and credible.  The appellant and the Veteran were married for many years and she is certainly likely to have personally observed the Veteran's long-standing tobacco use and to have had personal knowledge of her late husband's habit of using tobacco for its soothing effect.  This is certainly capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence to the contrary and it is noted that the VA January 2011 VA opinion provides no specific clinical analysis in this regard.  

The question remaining is whether the Veteran's tobacco use played a causative role in the cause of his death.  The VA January 2011 VA opinion does not address whether the Veteran's tobacco use had any causative role in the cause of his death.  The Board finds that the Veteran's tobacco use, which was a result of his service-connected PTSD, was a substantial factor in causing a secondary disability (i.e. cancer of the larynx).  In this regard, the Board observes that tobacco use was identified by two separate physicians, on the respective original and amended death certificates, as having contributed to the Veteran's cause of death.  Further, the Board finds that while the evidence does not unequivocally show that the Veteran's terminal larynx cancer would not have occurred but for the tobacco use that was caused by the service-connected PTSD disability, the two physicians that completed the death certificates essentially advanced that there was such an etiological connection between the tobacco use and the development of the larynx cancer, as indicated on the certificates of death.  The Board thus finds that the evidence, as a whole, indicates that the Veteran's cancer of the larynx was related to his use of tobacco products as a result of his service-connected PTSD.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.  

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


